Citation Nr: 1033080	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
(claimed as a "nervous condition").  

2.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that in the initial rating decision issued in 
January 2008, the RO granted service connection for hearing loss 
in the left ear, evaluated as noncompensable effective July 17, 
2007 (the date the claim for service connection was received), 
but denied service connection for hearing loss in the right ear.  
The Veteran appealed both the denial of service connection for 
hearing loss in the right ear and the assignment of a 
noncompensable disability rating for the now service-connected 
hearing loss in the left ear.  By rating decision issued in 
August 2009, the RO granted service connection for hearing loss 
in the right ear effective July 17, 2007, and evaluated the 
Veteran's now service-connected bilateral hearing loss as 
noncompensable.  The Board finds that the issue now before it is 
one for an initial compensable disability rating for bilateral 
hearing loss, and is for the entire appeal period as service 
connection for hearing loss in both ears is effective as of July 
17, 2007.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in July 2010.  At 
this hearing, the Veteran only submitted testimony as to the 
issue of a higher disability rating for his service-connected 
hearing loss.  He specifically indicated he did not desire to 
submit evidence relating to his claim for service connection for 
a psychiatric disorder (claimed as a "nervous condition").  A 
copy of the transcript of this hearing has been associated with 
the claims file.  In addition, the Board notes that the Veteran 
submitted additional evidence in relation to his claim for an 
initial compensable disability rating for bilateral hearing loss 
along with a waiver of consideration by the Agency of Original 
Jurisdiction (AOJ).  The additional evidence and waiver of AOJ 
consideration have been associated with the claims file.

The issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence, medical or lay, that establishes that the 
Veteran has a current psychiatric disorder (claimed as a 
"nervous condition") as a result of his military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July 
2007, prior to the initial AOJ decision on his claim.  The Board 
finds that the notice provided fully complies with VA's duty to 
notify.  Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  He was told it was his responsibility to support the 
claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  Thus 
the Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to notify" 
the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  The 
Veteran has not identified any evidence related to this claim for 
VA to obtain.  VA, therefore, had no duty to assist the Veteran 
in developing documentary evidence with regard to this claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  VA did not obtain a medical examination 
in relation to this claim because there is no competent evidence 
that the Veteran is diagnosed with any psychiatric disorder that 
is the result of any event, injury or disease in service.  Thus, 
VA was not obligated to obtain a medical examination.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In his original claim filed in July 2007, the Veteran claimed 
service connection for a "nervous condition" but did not 
identify any treatment, either in or after service.  The only 
statement of record relating to the Veteran's claim for service 
connection for a psychiatric disorder is seen in his Notice of 
Disagreement in which he stated that:  "While in Viet Nam (sic) 
I had to go on serval (sic) patrols which made me nervous and 
jumpy."  

The Veteran's service treatment records are silent for any 
complaints of or treatment for any psychiatric disorder, 
including a "nervous condition."  Notably, at his separation 
examination in July 1967, the Veteran denied having frequent 
trouble sleeping, frequent or terrifying nightmares, depression 
or excessive worry, or nervous trouble of any sort.  Thus, the 
Board finds there is no evidence that the Veteran had a chronic 
psychiatric disorder (claimed as a "nervous condition") in 
service.

Furthermore, the Veteran has not identified or provided any post-
service medical evidence to show that he is diagnosed to have a 
current psychiatric disorder that may be related to his military 
service.  The Veteran has also failed to provide a statement of 
his current symptoms upon which a medical diagnosis may be 
rendered.  In addition, although having the opportunity to 
discuss his claimed "nervous condition" at the hearing in July 
2010, the Veteran declined to do so.  Thus, there is a paucity of 
evidence to establish that the Veteran has a current psychiatric 
disorder that may be related to his military service.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, the preponderance of the evidence is against finding 
that the Veteran has a current psychiatric disorder that is 
related to his military service.  It is understandable that the 
Veteran may have been "nervous and jumpy" while on patrol when 
serving in the Republic of Vietnam; however, there is simply no 
evidence to establish he has a current disability for which 
service connection may be granted.  Consequently, the Veteran's 
claim for service connection for a psychiatric disorder (claimed 
as a "nervous condition") must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
(claimed as a "nervous condition") is denied.




REMAND

The Board finds that remand of the Veteran's claim for an initial 
compensable disability rating for service-connected bilateral 
hearing loss must be remanded for additional development.

Although the Veteran has undergone two VA examinations (in 
November 2007 and January 2009), at his hearing in July 2010, the 
Veteran submitted the report of a private physician dated in June 
2010 that included the results of audiometric testing.  
Unfortunately the Board finds that this report is not adequate 
for rating purposes as it fails to identify that the Maryland CNC 
word list was used to test the Veteran's speech discrimination.  
See 38 C.F.R. § 4.85(a) (requires that an examination for hearing 
impairment for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test).  However, 
the Board notes that the puretone audiometry test appears to show 
a threshold shift in all frequencies when compared to the 
previous VA examinations.  Thus, the Board interprets this 
evidence as an indication that the Veteran's hearing disability 
has worsened and a VA examination is in order to determine the 
current severity of it.

In addition, at the July 2010 hearing, the Veteran testified that 
he was seen within the last year for treatment for his hearing 
loss at the VA Medical Center in Tulsa, Oklahoma.  These 
treatment records may be highly probative to the Veteran's claim.  
In addition, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the 
RO should obtain the Veteran's VA treatment records relating to 
treatment for his hearing loss at the VA Medical Center in Tulsa, 
Oklahoma, since July 2007.

Finally, the Board notes that the Veteran has submitted multiple 
lay statements in addition to his own statements and testimony 
regarding the effect his bilateral hearing loss has on his 
employment.  It does not appear the RO has adjudicated in the 
first instance whether referral for an extraschedular 
consideration under 38 C.F.R. § 3.321(b) is warranted.  On 
remand, this should be adjudicated along with readjudication of 
whether a compensable disability rating is warranted under the 
schedular criteria for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in Tulsa, Oklahoma, for 
treatment relating to his bilateral hearing loss 
from July 2007 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

2.  After all additional available evidence has 
been obtained, schedule the Veteran for VA audio 
examination.  The claims file must be provided 
to and reviewed by the examiner, who must 
indicate in his/her report that said review has 
been accomplished.

The examination should be conducted by a VA 
audiologist for the purpose of ascertaining the 
current severity of the Veteran's service-
connected bilateral hearing loss.  The examiner 
should perform a complete audiological 
evaluation. The examiner should elicit 
information as to the effect the Veteran's 
hearing loss has on his activities of daily 
living, including work and social activities.  
If speech discrimination testing is 
inappropriate, the examiner should indicate the 
reason for which such was not performed. 

3.  Thereafter, the Veteran's claim should be 
readjudicated, including adjudication of 
whether the Veteran's claim should be 
referred for consideration of an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


